Title: To George Washington from Elias Boudinot, 18 June 1778
From: Boudinot, Elias
To: Washington, George


                    Letter not found: from Elias Boudinot, 18 June 1778. GW wrote to Boudinot on this date that “I have received your two letters of this date.” In the letter to GW, Boudinot refers to “your Excellency⟨’s⟩ Letter of this date,”  which apparently is GW’s letter acknowledging receipt of Boudinot’s two earlier letters. If so, Boudinot wrote to GW three times on 18 June, and two of his letters have not been found.
                